United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3090
                                    ___________

Lyn S. Amine, Ph.D.,                     *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
St. Louis University,                    *
                                         *      [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                               Submitted: April 22, 1999

                                   Filed: August 10, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Dr. Lyn S. Amine is a tenured full professor in the Department of Marketing of
St. Louis University’s School of Business and Administration. In this action against
the University, she alleges gender discrimination and retaliation in violation of Title
VII, 42 U.S.C. §§ 2000e et seq., Title IX of the Education Amendments of 1972, 20
U.S.C. §§ 1681 et seq., the Equal Pay Act, 29 U.S.C. §§ 206 et seq., and the Missouri
Human Rights Act, Mo. Rev. Stat. §§ 213.010 et seq. The district court1 dismissed the


      1
       The HONORABLE CATHERINE D. PERRY, United States District Judge for
the Eastern District of Missouri.
Title IX claim on the ground that Title IX provides no cause of action when Title VII
provides an available remedy. The court granted summary judgment dismissing Dr.
Amine’s remaining claims and denied her motion to alter or amend the judgment.

       On appeal, Dr. Amine argues the district court erred in dismissing her claim that
she has been unfairly compensated relative to certain of her male colleagues. She
further argues the court erred in dismissing her claims that the University discriminated
against her on account of sex and retaliated against her for filing a charge of gender
discrimination, because her colleagues excluded her from administrative positions and
from serving as Acting Chair of the Marketing Department, failed to appoint her to a
faculty committee formed to help fill a new professorship, denied her equal assistance
of graduate students, denied her funds to attend a summer institute, and stopped talking
and dealing with her informally. Finally, Dr. Amine argues the court abused its
discretion in denying her post-judgment motion and erred in dismissing her claims
under Title IX. After careful review of the record, we conclude that Dr. Amine has not
produced sufficient evidence to support her claims, and we affirm the grant of summary
judgment for the reasons stated in the district court’s thorough Memorandum and Order
dated July 2, 1998, and in the court’s Memorandum and Order denying the motion to
alter or amend that judgment dated August 5, 1998. See 8th Cir. R. 47B. Because Dr.
Amine’s Title VII claims fail as a matter of law, we need not decide whether Title IX
affords her a duplicate private right of action. Cf. Brine v. University of Iowa, 90 F.3d
271, 276 (8th Cir. 1996), cert. denied, 519 U.S. 1149 (1997).

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -2-